          Case 1:09-cr-30035-AA     Document 271      Filed 05/20/19   Page 1 of 1
I·




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON


     UNITED STATES OF AMEIUCA,                      Ne,. 1:09-cr-30035-AA~ 1

                                  Plaintiff,        ORDER APPOINTING COUNSEL
                                                    PURSUANT TO THE PROVISIONS
                      v.                            OF THE CRIMINAL JUSTICE ACT,
                                                    18 U.S.C. § 3006A
     CHRISTOPHER ACHIM HEJNRICH
                         :,
     FALK,

                               Defertdant.


           IT IS ORDERED that CJA Panel attorney Mark Sabitt is appointed

     pursuant to the provisions of the Criminal Justice Act, 18 U .S.C. § 3006A, as

     counsel for Christopher Achim Heinrich Falk, effective May 15; 2019.

           DATED t h i s ~ ~of May, 2019.



                                               Honorable Ann Aiken
                                               United States District Court Judge

     Presented by:



     Lisa C. Hay
     Federal Public Defender
